DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/20/32 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to disclose a channel through which a feeder cable can be routed that is defined by a base and a cover. Examiner respectfully disagrees. As currently claimed, there is no specific size, locations or structural definitions of this channel other than it is bounded by a base and a cover. The prior art certainly has a base and a cover at minimum. The area that a feeder cable (52) enters, has a channel in the corner bounded by the base, cover and radius protection curves (56) and opposing diagonal wall.
Applicant further states that Badar fails to reveal any sort of cover in association with the cable access port (54). Again, no specific detail is claimed as to this “association”. Certainly the cover (“top” 31; paragraph 141) would at least be associated with the access port when assembled at least by way of a complete unit.
Applicant further argues that Badar only vaguely and generally describes splitter modules within a housing. Claim 1 requires no further detail other than a splitter having a plurality of outputs that are within a “fiber distribution system” and that such terminations are connectable.
Applicant’s arguments with respect to claim 26 are persuasive.

Claim Rejections - 35 USC § 102





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, and 14-19 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2013/0170810 to Badar et al.
Badar discloses a fiber distribution system comprising: 
A feeder cable (52); 
A base (bottom portion 30) defining a channel (54) for cables to be accessed; 
A plurality of feeder terminations (17); 
A splitter (paragraph 210 describes splitters to be included) that generates outputs (18). 
As to claim 2, a cover is mounted to the base (10); 
As to claim 3, the cover extends upwardly (the cover extends up and encloses). 
As to claim 4, depending on viewing orientation, the terminations could face downwards. 
As to claims 5-9, slack storage areas are defined (378, 380; figure 61) and components could be arranged as claimed. 
As to claims 10-12, two posts (12) allow for mounting of the splitters. There is no specific claim limitations to the post structure or where they are located with respect to the 
Claims 14-19 relate to the above. Multiple stacks, snap fittings, holes, etc are provided within the splitter housings and meet the claims as currently recited.
As to claims 19 and dependent, the internal portions of Badar describe multiple baffles (36) that separate secondary regions and bases. The bottom, sides or opposing covers could be a “secondary” cover.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel as applied in the prior office action, in view of US 2017/0153407 to Van Baelen et al.
Pimentel discloses in the abstract and figures 1A and 3B, a fiber distribution system comprising: 
a feeder cable (215, 216, 217); 
a base (201) defining a first storage location (bottom portion 290) having a channel through which the feeder cable can be routed (via port holes 402b; figure 8A), the channel defining a breakout region at which a plurality of optical cables of the feeder cable can be accessed, the first base including a holding location (280); 
a plurality of fiber optic feeder ports (connectors and adapters in positions 290 and 281) positioned in the holding location at the first base; 
the first base defining a second storage location (upper portion 100 that holds splitter storage slots 111), a splitter positioned (112) at the second storage location, adjacent the first storage location (directly above the lower storage location), the splitter having a plurality of outputs and a splitter input cable with a connectorized end plugged into one of the feeder ports, wherein a first output cable with a connectorized end is connectable to a splitter output, wherein a second output cable with a connectorized end is connectable to a feeder port to provide a single service output (though not specifically shown in figures, the feeder cables enter the box and route to components within; figure 11 shows such entry); and 
cover (202A, 202B and figure 9A shows separate covers that open upwards and a cover slot on bottom portion that are separate components independent of one another for covering separate storage areas).
As to the posts holding splitters, the claims do not define where the posts are in relation to the splitters and the prior art at least discusses mounting in claim 3.
Pimentel discloses the invention as claimed except for splitters being slidably mounted within a housing. It is noted that slide mount cassettes for various arts are well known for storage.
Van Baelen discloses sliding mount splitter modules in at least figures 8, 16 and 24. Slots (48; figure 7) or projections (346; figure 24) are also disclosed that secure the splitter component 
It would have been obvious to one having ordinary skill in the art to provide for alternate means of securing an internal splitter component depending on the intended deployment use of the device for space and size constraints. Further, as to claim 40, adding a securing tab would be within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 26-38 are allowed. The prior art fails to explicitly disclose or reasonably suggest the claimed splitter module and associated housing with mounting posts extending through splitter bodies that they themselves have dovetail-shaped slots to receive the splitter devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883